Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/165,759, PHOTOVOLTAIC MODULE CLAMP ASSEMBLY, filed on 2/2/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 10, line 1, “wherein a portion of the PV module frame” is indefinite because it is not clear if the applicant intends to make “PV module frame” positively cited since it is not positively cited in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 4,826,113 to Winters.
	Winters teaches a clamp assembly comprising a first clamp portion (30) and a second clamp portion (32).  The first clamp portion and the second clamp portion are mounted on a bolt (28), when turned in a first direction, draws the second clamp portion toward the first clamp portion.  The assembly comprises a stanchion (20) having a first side (22) and a second side (24).  The first side and the second side including apertures (42, 44) through which the bolt is inserted.  The first clamp portion and the second clamp portion are mounted on the bolt such that the first clamp portion and the second clamp portion are located between the first side and the second side of the stanchion.  A surface of the clamp portion abuts an interior surface of the first side of the stanchion.  A surface of the second clamp portion abuts an interior surface of the second side of the stanchion. The stanchion includes a top surface (20A) that spans a distance between the first side and the second side.  The first clamp portion includes a pair of arms that extend towards the second clamp portion.  The second clamp portion includes a pair of securing tabs that extend from a surface of the second clamp portion towards the first clamp portion.  The bolt comprises a spacer (48) located between a head of the bolt and the first side of the stanchion.  The stanchion includes a crossmember (34) located proximate bottom portion of the stanchion. The bottom portion of the stanchion includes a tab (34) proximate the first side of the stanchion and a mounting portion proximate the second side of the stanchion.  The mounting portion includes proximate the second side of the stanchion.  The mounting portion includes an aperture therein through which a fastener (10 which is a pipe but can considered as fastener for fastening the clamp system on an object).

    PNG
    media_image1.png
    932
    1083
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    915
    926
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Winters in view of US Patent # 7,003,827 to DeMayo.
	Winters teaches the bolt, first and second clamps but fails to teach the bolt includes spring.  DeMayo teaches the spring (26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added spring to Winters’ bolt as taught by DeMayo to control the movement one of the clamps through a compression force (column 2, 1-10 in DeMayo’s invention).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 5,626,321 to Ulshafer, Jr.
US Patent # 1,245,047 to Sherman
The cited references above teach the clamping assembly with slidable jaws mounted on bolt.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        9/21/22